DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims over coming previous rejections under Section 112.  
After further search and consideration allowable subject matter has been identified. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tom F Pruitt on July 18, 2022
The application has been amended as follows: 
Claim 48 is cancelled.
Allowable Subject Matter
Claims 46-47 and 49-50 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is Buchanan which while disclosing a fuel blend combusted does not expressly disclose the fuel having the instantly claimed features.  It cannot be said that Buchanan which may possess some overlapping range will necessarily possess the instantly claimed properties esp. carbon ranges.  The fact that a certain results or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of the that result or characteristic.  In re Rijckaert, 9 F.2d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993)  As such for this reason as well as those set forth in the remarks filed 7/6/2022 the prior art does not teach or fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/ Primary Examiner, Art Unit 1771